DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moribe (US 20070223055) in view of Aoyama et al (US 20100277763)
Regarding claim 1, Moribe discloses an image forming apparatus (Fig. 1) comprising: 
an image forming portion configured to form an image on a sheet (Fig. 1 & ¶22 an internal part of the printer unit 2 for image recording); 
a discharge port (Fig. 1 & ¶22  space forms a recording sheet removal opening 19 (recording medium removal opening) opened on a front side of the apparatus); 
a discharge tray configured to receive the sheet on which the image is formed, the sheet being discharged from the discharge port in a discharging direction (Fig. 1 & ¶22 image-recorded recording sheets are discharged to the discharge tray 21); 
an operation unit positioned higher than the discharge port (Fig. 1 & ¶24 An operation panel 5 for operating the printer unit 2 and the scanner unit 3 is provided at a front part of the top face of the scanner unit 3); 
a cover (Fig. 1 document cover 4); and
the communication unit is displaced with respect to the operation unit in a width direction that is perpendicular to the discharging direction (Fig. 1 & the operation panel 5 provided with various operation buttons and a liquid crystal display unit is perpendicular to discharge tray 21), the communication unit being formed in an inclined planar shape (Fig 1 the operation panel 5 is inclined), the communication unit protruding and inclining with respect to a surface of the operation unit (Fig. 1 & the operation panel 5 provided with various operation buttons and a liquid crystal display unit protrudes and inclines).
Moribe fails to teach an antenna positioned in the cover and configured to receive short-range wireless communication signal from a communication device, wherein the cover has a communication unit which corresponds to the antenna.
Aoyama teaches an antenna positioned in the cover and configured to receive short-range wireless communication signal from a communication device (Fig. 1-2 & ¶68-70 operation panel 19 is provided with a panel body 30, an electrode sheet 36, and an insulating cover 38;  electrode sheet 36 carries out the function of an antenna for carrying out human body communication of the electric field type), wherein the cover has a communication unit which corresponds to the antenna (Fig. 1-2 & ¶68 The electrode sheet 36 and the insulating cover 38 are attached in that order by bonding using an adhesive so as to cover a top surface (external surface) 30a of the panel body 30, thereby configuring the top surface part of the operation panel 19).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to have implemented the teaching of an antenna positioned in the cover and configured to receive short-range wireless communication signal from a communication device, wherein the cover has a communication unit which corresponds to the antenna from Aoyama into the image forming apparatus as disclosed by Moribe. The motivation for doing this is to improve communication with the multifunction peripheral.

Regarding claim 2, the combination of Moribe and Aoyama discloses the image forming apparatus according to claim 1, wherein the communication unit of the cover inclines downwardly in the discharging direction unit (Moribe Fig. 1 & the operation panel 5 provided with various operation buttons and a liquid crystal display unit protrudes and inclines).

Regarding claim 3, the combination of Moribe and Aoyama discloses the image forming apparatus according to claim 1, wherein the operation unit is displaced with respect to the discharge tray in the width direction (Moribe Fig. 1 & the operation panel 5 provided with various operation buttons and a liquid crystal display unit is displaced over discharge tray 21).

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Moribe and Aoyama as applied to claim 1 above, and further in view of Funato (US Patent 5765093).
Regarding claim 4, the combination of Moribe and Aoyama discloses the image forming apparatus according to claim 1, but fail to teach wherein the image forming portion comprises: a photosensitive member configured to carry a developer image, a charger configured to charge the photosensitive member, an exposure unit configured to expose the photosensitive member, a transfer member configured to transfer the developer image carried on the photosensitive member to the sheet, and a fixing unit configured to fix the developer image transferred to the sheet, and wherein when the communication unit and the charger are projected to a horizontal plane that is parallel to a bottom side of the image forming portion opposite to an upper side of the image forming portion, the communication unit projected to the horizontal plane is displaced with respect to the charger projected to the horizontal plane.
Funato teaches image forming portion comprises: 
a photosensitive member (Fig. 1 photoreceptor drum 9) configured to carry a developer image image (col. 4 lines 18-23 i.e. reflection mirror 8 reflects light beam from image writing unit 7 and latent image formed on surface of photoreceptor drum 9), 
a charger (Fig. 1 charging corotron 10) configured to charge the photosensitive member (col 4 lines 23-24 i.e. charging corotron 10 charges the surface of the photoreceptor drum 9), 
an exposure unit (Fig. 1 image input writing unit 7) configured to expose the photosensitive member (col 7 lines 58-63 i.e. photoreceptor drum 9 is subjected to an exposure process in the image writing unit 7), 
a transfer member (Fig. 1 image transferring drum 12)  configured to transfer the developer image carried on the photosensitive member to the sheet (col. 4 lines 26-32, toner transferred onto paper), and 
a fixing unit (Fig. 1 fixing unit 21) configured to fix the developer image transferred to the sheet (col 4 lines 33-35 i.e. fixing unit 21 fixes the toner image on the paper), and 
wherein when the communication unit and the charger are projected to a horizontal plane that is parallel to a bottom side of the image forming portion opposite to an upper side of the image forming portion (Fig. 1 charging corotron 10 and operation panel , projected to a horizontal plane that is parallel to a bottom side of the image forming unit opposite to the upper side of the image forming), the communication unit projected to the horizontal plane is displaced with respect to the charger projected to the horizontal plane (Fig. 1 operation panel projected to the horizontal plane is displaced with respect to the charger projected to the horizontal plane).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to have implemented the teaching of a wherein the image forming portion comprises: a photosensitive member configured to carry a developer image, a charger configured to charge the photosensitive member, an exposure unit configured to expose the photosensitive member, a transfer member configured to transfer the developer image carried on the photosensitive member to the sheet, and a fixing unit configured to fix the developer image transferred to the sheet, and wherein when the communication unit and the charger are projected to a horizontal plane that is parallel to a bottom side of the image forming portion opposite to an upper side of the image forming portion, the communication unit projected to the horizontal plane is displaced with respect to the charger projected to the horizontal plane from Funato into the image forming apparatus as disclosed by the combination of Moribe and Aoyama. The motivation for doing this is to improve the functions of the image recording apparatus.

Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Moribe and Aoyama as applied to claim 1 above, and further in view of Okabe et al (US 20110064457).
Regarding claim 5, the combination of Moribe and Aoyama discloses the image forming apparatus according to claim 1, wherein the communication unit is positioned higher than the front cover (Moribe Fig. 1 operation panel 5 higher than front cover (e.g. a cover under discharge tray 21; this is conventional in printers)), but fail to teach a process unit; an opening for mounting and dismounting operation of the process unit; and a front cover configured to move between a first position that opens the opening and a second position that closes the opening.
Okabe teaches a process unit (Fig. 7 & ¶143 the process unit 9 is arranged on the mounted position); 
an opening for mounting and dismounting operation of the process unit (Fig. 7 & ¶143 the process unit 9 is arranged on the mounted position); and 
a front cover configured to move between a first position that opens the opening and a second position that closes the opening (¶24 a front cover 5 covering the attachment/detachment port 30 is provided on the sidewall. The front cover 5 is provided to be swingable on the lower end portion thereof with respect to the main body casing 2, and inclined toward one side, thereby exposing the attachment/detachment port 30).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to have implemented the teaching of a process unit; an opening for mounting and dismounting operation of the process unit; and a front cover configured to move between a first position that opens the opening and a second position that closes the opening from Okabe into the image forming apparatus as disclosed by the combination of Moribe and Aoyama. The motivation for doing this is to improve the functions of the image forming apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669